DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 11-30 are pending in this office action. 

Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted March 31, 2020 and October 8, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 11-16 and 19-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN103208653 A).
With regard to Claim 11, Hu et al. disclose a nonaqueous electrolyte solution comprising: a lithium electrolyte (paragraph 0009); methyl 3,3, 3-trifluoropropionate (paragraphs 0029-0031); and a phosphazene compound (paragraphs 0011-0015 [paragraphs 0006-0009 and Claims in the original document), wherein the phosphazene compound is a cyclic phosphazene compound represented by the general formula (1): 

    PNG
    media_image1.png
    164
    229
    media_image1.png
    Greyscale
where R each independently represent a group selected from a halogen atom, an alkoxy group, an alkyl group, an aryl group, an amino group, an alkylthio group, and an arylthio group, and p represents 3 or 4. 
With regard to Claim 12, Hu et al. disclose a fluorinated ester compound other than methyl 3,3,3-trifluoropropionate (paragraph 0031). 
With regard to Claim 13, Hu et al. disclose wherein the fluorinated ester compound other than methyl 3,3, 3-trifluoropropionate is fluoroethylene carbonate or 2,2,2- trifluoroethyl acetate, or ethyl trifluoroacetate (paragraph 0031). 
With regard to Claim 14, Hu et al. disclose wherein the phosphazene compound is contained in an amount of 0.5 to 20% (paragraph 0022), which meets the claimed limitation of 0.1 mass% to 20 mass%. 
With regard to Claim 15, Hu et al. disclose wherein the phosphazene compound is contained in an amount of 0.5 to 20% (paragraph 0022), which meets the claimed limitation of 0.1 mass% to 9 mass%. 
With regard to Claim 16, Hu et al. disclose a fluorinated chain ether represented by the general formula (4): 
    PNG
    media_image2.png
    24
    276
    media_image2.png
    Greyscale
 where i is an integer of 1 to 8, j is an integer of 1 to 8, b is an integer of 0 to 2i+1, k is an integer of 0 to 2j+1, and at least one of b and k is an integer of 1 or more (paragraph 0032). 
With regard to Claim 19, Hu et al. disclose a nonaqueous electrolyte battery comprising: a positive electrode; a negative electrode; and the nonaqueous electrolyte solution noted above (paragraph 0079). 
With regard to Claim 20, Hu et al. disclose wherein R in the general formula (I) each independently represent a group selected from a halogen atom, an alkoxy group, an alkyl group, an amino group, and an alkylthio group (paragraph 0013). 
With regard to Claim 21, Hu et al. disclose wherein at least one of R in the general formula (I) is an alkoxy group (paragraph 0013). 
With regard to Claim 22, Hu et al. disclose wherein the phosphazene compound is contained in an amount of 0.5 to 20% (paragraph 0022), which meets the claimed limitation of 0.1 mass% to 20 mass%. 
With regard to Claim 23, Hu et al. disclose wherein the phosphazene compound is contained in an amount of 0.5 to 20% (paragraph 0022), which meets the claimed limitation of 0.1 mass% to 20 mass%. 
With regard to Claim 24, Hu et al. disclose wherein the phosphazene compound is contained in an amount of 0.5 to 20% (paragraph 0022), which meets the claimed limitation of 0.1 mass% to 9 mass%. 
With regard to Claim 25, Hu et al. disclose wherein the phosphazene compound is contained in an amount of 0.5 to 20% (paragraph 0022), which meets the claimed limitation of 0.1 mass% to 9 mass%. 
With regard to Claim 26, Hu et al. disclose a fluorinated chain ether represented by the general formula (4): 
    PNG
    media_image2.png
    24
    276
    media_image2.png
    Greyscale
 where i is an integer of 1 to 8, j is an integer of 1 to 8, b is an integer of 0 to 2i+1, k is an integer of 0 to 2j+1, and at least one of b and k is an integer of 1 or more (paragraph 0032). 
With regard to Claim 27, Hu et al. disclose a fluorinated chain ether represented by the general formula (4): 
    PNG
    media_image2.png
    24
    276
    media_image2.png
    Greyscale
 where i is an integer of 1 to 8, j is an integer of 1 to 8, b is an integer of 0 to 2i+1, k is an integer of 0 to 2j+1, and at least one of b and k is an integer of 1 or more (paragraph 0032). 
With regard to Claim 28, Hu et al. disclose a fluorinated chain ether represented by the general formula (4): 
    PNG
    media_image2.png
    24
    276
    media_image2.png
    Greyscale
 where i is an integer of 1 to 8, j is an integer of 1 to 8, b is an integer of 0 to 2i+1, k is an integer of 0 to 2j+1, and at least one of b and k is an integer of 1 or more (paragraph 0032). 
With regard to Claim 29, Hu et al. disclose a fluorinated chain ether represented by the general formula (4): 
    PNG
    media_image2.png
    24
    276
    media_image2.png
    Greyscale
 where i is an integer of 1 to 8, j is an integer of 1 to 8, b is an integer of 0 to 2i+1, k is an integer of 0 to 2j+1, and at least one of b and k is an integer of 1 or more (paragraph 0032). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 17, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN103208653 A), as applied to Claims 11-16 and 19-29 above.
With regard to Claim 17, Hu et al. disclose the nonaqueous electrolyte solution in paragraph 6 above, but do not specifically disclose to wherein methyl 3,3,3-trifluoropropionate is contained in an amount of 30 vol% or greater with respect to the total solvent volume in the nonaqueous electrolyte solution. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use methyl 3,3,3-trifluoropropionate in an amount of 30 vol% or greater with respect to the total solvent volume in the nonaqueous electrolyte solution, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 18, Hu et al. disclose the nonaqueous electrolyte solution in paragraph 6 above, but do not specifically disclose wherein the fluorinated ester compound other than methyl 3,3, 3-trifluoropropionate is contained in an amount from 5 vol% to 70 vol% with respect to the total solvent volume in the nonaqueous electrolyte solution. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the fluorinated ester compound other than methyl 3,3, 3-trifluoropropionate in an amount from 5 vol% to 70 vol% with respect to the total solvent volume in the nonaqueous electrolyte solution, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 30, Hu et al. disclose the nonaqueous electrolyte solution in paragraph 6 above, but do not specifically disclose to wherein methyl 3,3,3-trifluoropropionate is contained in an amount of 30 vol% or greater with respect to the total solvent volume in the nonaqueous electrolyte solution. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use methyl 3,3,3-trifluoropropionate in an amount of 30 vol% or greater with respect to the total solvent volume in the nonaqueous electrolyte solution, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725